In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00011-CR



         STANTON WAYNE YATES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1525085




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        Stanton Wayne Yates was charged with five counts of engaging in organized criminal

activity, with the underlying offense of burglary of a habitation. In a single trial, Yates was found

guilty by a jury of four counts of engaging in organized criminal activity and one count of the

lesser-included offense of burglary of a habitation. Yates has appealed all his convictions. In this

case, he appeals the conviction for burglary of a habitation, alleging the evidence was legally

insufficient to support the conviction.1 Finding the evidence legally sufficient to support this

conviction, we affirm the trial court’s judgment.

        On December 31, 2014, Brenda Campbell left her home at approximately 11:30 a.m., and

returned at approximately 5:30 p.m. that evening. On entering her house, she noticed the door had

been forcibly removed from its frame. Campbell informed her husband that she believed someone

had broken into their home. She immediately went to the gun cabinet to retrieve her pistol, and

her husband went to the closet where he kept his loaded Glock 9mm pistol in a dresser drawer.

When he looked inside the drawer, the gun was gone and, in its place, was a two-way radio that

did not belong to any of the family members. Campbell contacted law enforcement. After their

arrival, Campbell began searching the home to determine if anything else was missing. In addition

to the missing gun, Campbell discovered that additional items had been taken: six necklaces, a

wedding ring, two gold bracelets, earrings, one silver dollar, and $250.00 in cash. None of the



1
 Yates also appeals from his four convictions of engaging in organized criminal activity under our cause numbers 06-
16-00009-CR, 06-16-00010-CR, 06-16-00012-CR, and 06-16-00013-CR. Yates has filed a single brief in which he
raises issues common to all five of his convictions. With the exception of his sufficiency argument relating to his
burglary conviction, we address his remaining issues in detail in our opinion of this date in our cause number 06-16-
00009-CR.

                                                         2
items were recovered. Campbell had not given consent to anyone to enter her home or to remove

the items that were taken.

        Sandra Vickers lives within walking distance of the Campbell home and is close enough

in proximity to have a view of the residence. Vickers testified that, while looking from a window

of her home on the morning of December 31, she noticed a red pickup in the driveway of the

Campbell’s residence. After lunch that same day, she noticed another vehicle parked at the front

gate of the Campbell home. The vehicle remained there for fifteen or twenty minutes before it

drove away from the residence. Vickers stated that, after the vehicle drove away, it returned two

or three minutes later and parked in front of the gate once again. Vickers did not see any

individuals inside or outside of the vehicles. Campbell testified that the second vehicle was an

older model, navy blue SUV, with “a lot of white dirt on the passenger side.” Vickers believed

she saw the vehicles between one and three o’clock in the afternoon.

        In addition to testimony regarding the Campbell burglary, Timothy Henderson testified

that, on February 5, 2015, he discovered that an intruder had broken into his home and had stolen

$1,000.00 in cash and several pieces of jewelry, including his inscribed high school class ring.2

John Gammill testified that his home had been burglarized February 7, 2015, and that the intruder

stole several guns and rummaged through his wife’s jewelry box.3 Katie Kinworthy testified that,

on April 28, 2015, her home was burglarized and that the intruder stole guns, cash, gold jewelry,


Business records from Greenville Gold & Silver confirmed that Yates sold Henderson’s high school ring to Archie
2

Anderson, the owner of the store.
3
 Business records from Hunt County Guns and Ammo revealed that Yates sold Gammill’s guns to the store on
February 7, 2015, and March 2, 2015.

                                                      3
and a digital camera.4 Glenn Hahn testified that, on June 6, 2015, he discovered someone had been

in his home and his pistol and a large amount of savings bonds and cash were missing. All of

these homes were located within Hopkins County.5

            Yates’ brother, Perry, assisted Yates during the burglaries and testified as a witness for the

State.6 Perry testified that he and Yates committed between twenty and twenty-five burglaries in

Hopkins County and that they sold the stolen jewelry to Anderson. Perry explained that he would

drive Yates to a home, Yates would enter the residence, and Perry would leave the location and

subsequently return in order to retrieve Yates. Perry stated that he and Yates used walkie-talkies

when they first began burglarizing homes but that Yates lost one of them, so they began using their

cell phones. The State asked Perry to look at documents from Car Mart describing the sale of a

2004 Chevy Blazer SUV, and the buyer as Stanton Yates. Although the documents did not state

the color of the SUV, Perry testified that the SUV described in the document was the blue SUV

they used when they first began burglarizing homes. Eventually, the blue SUV was repossessed,

and the brothers were forced to use a different vehicle for their means of transportation.7




4
 Business records from B6UP Pawn & Gun showed “Yates, Stanton Wayne” as the seller of a “1-Nikon Camera (in
black case).”
5
    These four burglaries formed the bases of the State’s indictments contained in Yates’ companion appeals.
6
 The trial court instructed the jury that “Perry Jeff Yates is an accomplice to the crime of engaging in organized
criminal activity, if it was committed. The defendant, Stanton Wayne Yates, therefore cannot be convicted on the
testimony of Perry Jeff Yates unless that testimony is corroborated.”
7
 The vehicle was repossessed January 22, 2015. According to Perry, after the blue SUV had been repossessed, the
pair began using a 2002 tan Chevrolet Blazer, which was the automobile they were in at the time of their arrest.

                                                            4
         Archie Anderson testified he had been in the business of buying and selling gold since the

1980s. He stated that he bought jewelry from Yates for approximately two years and that he had

done so on at least twenty occasions.8 Anderson explained that he paid Yates “twenty-something

thousand” in cash between January 26, 2015, and May 29, 2015, mostly in exchange for jewelry,

such as rings and necklaces. Anderson would then sell the jewelry to a refiner, usually within

seven to eleven days from the day he purchased the jewelry from Yates.

         On June 6, 2015, a Collin County Sheriff’s Deputy detained a vehicle in reference to a

burglary that had been committed in Farmersville, Texas.9 Perry Yates was the driver of the

vehicle and Stanton Yates was the sole passenger in the vehicle. The deputy arrested Perry for the


8
 The State offered, as business records and without objection, documents from Anderson’s store, Greenville Gold &
Silver, which reflected twenty-one transactions between January 26, 2015, and May 29, 2015, with Stanton W. Yates
or Perry Yates as the sellers.
9
 Farmersville is located in Collin County, Texas. The trial court allowed the admission of evidence relating to the
Collin County burglary for the limited purpose of showing a common scheme or plan and identity. See TEX. R. EVID.
404(b). In conjunction with its ruling, the trial court orally, and through its written instructions, admonished the jury
that it was limited in its consideration of that evidence, as follows:.

            During the trial, you heard evidence that the defendant may have committed wrongful acts not
         charged in the indictments. The state offered the evidence to show the identity of the defendant as
         the person who is alleged to have committed the offenses charged in these cases and any alleged
         scheme or plan, and for no other reason. You are not to consider that evidence at all unless you
         find, beyond a reasonable doubt, that the defendant did, in fact, commit the wrongful act. Those of
         you who believe the defendant did the wrongful act may consider it.

            Even if you do find that the defendant committed the wrongful act, you may consider this
         evidence only for the limited purposes I have described. You may not consider this evidence to
         prove that the defendant is a bad person and for this reason was likely to have committed the charged
         offenses. In other words, you should consider this evidence only for the specific, limited purposes
         I have described. To consider this evidence for any other purpose would be improper.

Following the trial court’s oral instructions to the jury, the victim, Carmen Stogsdill, testified that, on June 6, 2015,
she saw an intruder inside of a closet in her home. Stogsdill immediately determined that her husband’s Sig Sauer
pistol had been stolen. Stogsdill was able to give a description of Yates to the police. She was also able to describe
the vehicle in which Yates fled as being a “brownish-tan” SUV. When officers stopped Perry and Yates in a tan SUV,
the Sig Sauer pistol was found directly under Yates’ seat.

                                                           5
offense of driving without a license.10 A subsequent search of the vehicle revealed, among other

things, an unusual amount of jewelry, a gun, cash, and loose coins.

        Yates contends the evidence is legally insufficient to support his conviction for burglary of

a habitation. In evaluating legal sufficiency, we review all the evidence in the light most favorable

to the trial court’s judgment to determine whether any rational jury could have found the essential

elements of the offense beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 912 (Tex.

Crim. App. 2010) (plurality op.) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield

v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d). This standard is the same

in cases of direct evidence and circumstantial evidence. Carlsen v. State, 654 S.W.2d 444, 449

(Tex. Crim. App. 1983). We examine legal sufficiency under the direction of the Brooks opinion,

while giving deference to the responsibility of the jury “to fairly resolve conflicts in testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts.” Hooper

v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at 318–19); Clayton

v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).

        Legal sufficiency of the evidence is measured by the elements of the offense as defined by

a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).

The “hypothetically correct” jury charge is “one that accurately sets out the law, is authorized by

the indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict




 Perry was also arrested for burglary of a habitation. Perry pled guilty and received a sentence of twenty years’
10

confinement in prison as a result of a plea agreement.

                                                       6
the State’s theories of liability, and adequately describes the particular offense for which the

defendant was tried.” Id.

         A person commits the offense of burglary of a habitation if, without the effective consent

of the owner, he enters a habitation and commits or attempts to commit a felony, theft, or an assault.

TEX. PENAL CODE ANN § 30.02(3) (West 2011).

         The indictment against Yates stated the underlying offense of burglary as follows:

         [T]hat STANTON WAYNE YATES, hereinafter styled defendant, on or about the
         31st day of December, 2014, and before the presentment of the indictment, in said
         County and State, did then and there intentionally or knowingly enter a habitation
         without the effective consent of Brenda Campbell, the owner thereof, and attempted
         to commit or committed theft of property, to-wit: a pistol, jewelry, and U.S.
         currency, owned by Brenda Campbell, against the peace and dignity of the State of
         Texas.

         The indictment went on and alleged that Yates committed the burglary to further a

combination with others constituting organized criminal activity. The jury opted to convict Yates

of just the lesser-included burglary offense. It is that verdict we address here.

         There was sufficient evidence to support the jury’s verdict in this case. Campbell testified

that, on December 4, she realized her home had been broken into and that a gun, several pieces of

jewelry, and a silver dollar had been stolen. Evidence from the four other Hopkins County

burglaries, each of which occurred within six months of the Campbell burglary, showed that guns,

jewelry, and cash had been taken from those homes as well.11 Documentary evidence linked Yates

to several of the items that had been stolen from those homes. In addition, the extraneous-offense


11
  Each of the burglaries took place inside Hopkins County, they occurred within a month, if not weeks, of each other,
and, the items taken from the homes were always of like kind; that is, jewelry, guns, and cash. Had the State chosen
to try each of the underlying burglaries separately, the evidence of each of the other four burglaries would have been
admitted pursuant to Rule 404(b) of the Texas Rules of Evidence. See TEX. R. EVID. 404(b).
                                                          7
evidence from the Collin County burglary assisted in proving Yates’ identity, and the subsequent

search of the vehicle revealed similar items that had been stolen from the Campbells’ home.

       Yates complains that the State relied heavily on Perry’s accomplice-witness testimony.

Article 38.14, known as the accomplice-witness rule, does not require the non-accomplice

evidence to be sufficient by itself to establish the guilt of the accused beyond a reasonable doubt.

TEX. CODE CRIM. PROC. ANN. art. 38.14 (West 2005); see Gill v. State, 873 S.W.2d 45, 48 (Tex.

Crim. App. 1994). Likewise, it is not necessary for the non-accomplice evidence to connect an

accused directly to the commission of the charged offense. Gill, 873 S.W.2d at 48. “All that is

required is that there be some non-accomplice witness evidence which tends to connect the accused

to the commission of the offense alleged in the indictment.” Id. “The corroborating evidence need

not be sufficient by itself to establish guilt; there simply needs to be ‘other’ evidence ‘tending to

connect’ the defendant to the offense.” Castillo v. State, 221 S.W.3d 689, 691 (Tex. Crim. App.

2007). Under the accomplice-witness rule, “the reviewing court eliminates all of the accomplice

testimony from consideration and then examines the remaining portions of the record to see if

there is any evidence that tends to connect the accused with the commission of the crime.” Id.

(citing Solomon v. State, 49 S.W.3d 356, 361 (Tex. Crim. App. 2001)).

       While Perry’s testimony was beneficial to the State’s case, the jury also heard testimony

from non-accomplice witnesses that not only corroborated Perry’s testimony but also assisted in

showing a direct link between Yates and the alleged crime. For example, Perry testified that the

pair used walkie-talkies when they first began burglarizing homes and that they did so until Yates

lost his walkie-talkie. Campbell corroborates that testimony by explaining that, while her husband

                                                 8
was searching their home for his gun, he found a walkie-talkie in the dresser drawer that did not

belong to a family member. Perry testified that the brothers used an older-model, blue SUV when

they first began their spree. Vickers corroborated that testimony by stating that she saw an older-

model, blue SUV outside of the Campbells’ home on the day their home was burglarized, that the

vehicle left, and that it returned within minutes. Perry described each of their individual roles

during the burglaries; that is, Perry drove Yates to the homes, left him, and then returned to retrieve

him. In addition, Perry testified that Yates sold most of the stolen jewelry to Anderson, and

Anderson corroborated by testifying that he purchased jewelry from Yates at least twenty times

between January 26, 2015, and May 29, 2015.

       Evidence of four other burglaries in the same time period, in the same general locality, and

with similar stolen property further corroborated Perry’s testimony. The jury was free to connect

the Campbell burglary with the other four burglaries, especially in light of the testimony from

Anderson that he purchased a large quantity of jewelry from Yates during the same time period.

The arrest of Perry, accompanied by Yates and a sizeable quantity of property similar to the items

stolen from the Campbells, also corroborated Perry’s testimony and supports the conviction.

       “All that is required is that there be some non-accomplice witness evidence which tends to

connect [Yates] to the commission of the offense alleged in the indictment.” Gill, 873 S.W.2d at

48. In this case, the State provided sufficient non-accomplice evidence to connect Yates to the

burglary of the Campbells’ home.

       We overrule Yates’ point of error.



                                                  9
      We affirm the trial court’s judgment.



                                              Josh R. Morriss
                                              Chief Justice

Date Submitted:      August 8, 2016
Date Decided:        November 9, 2016

Do Not Publish




                                                10